DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: The claims 1-10 are a method and claims 11-18 are a system and 19-20 are medium. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.  However, the claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A-Prong 1:  The independent claims (1, 11 and 19) recite the limitation determining a matching probability of matching carpool trip with at least one second rider, determining an upfront discount and a fallback discount based on the matching probability and the trip information, determining whether the at least one second rider matches with carpool trip during the carpool trip, determining in response to determining that the carpool trip match with at least one second rider, final prices for the first rider based on the upfront discount and determining in response to determining that the carpool trip does not match with the at least one second rider, a final prices for the first rider based on the fallback discount.   The determining limitation, as drafted is a process that, under its broadest reasonable interpretation covers, the matching 

Step 2A-Prong 2:  The claims recite two addition elements: obtaining trip information of a first rider in a carpool trip on a ride sharing platform and a generic processor and instructions performs the determining steps.  The obtaining steps is recited at a high-level of generality (i.e., as a general means of gathering user information for use the   determining steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The processor and instructions that performs the determination step is also recited at a high level of generality, and merely automates the determination steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor and instructions).  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the processor and instructions). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.

Step 2B:   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the processor and instructions is anything other than a generic, off the- shelf computer component, and the Symantec, TLI, and OIPTechs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is  claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Depending claims 2-4, 9-10, 12-15 and 20, these claims recite limitation that further define the same abstract idea noted in claims 1, 11 and 19.   These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason give above.  
Depending claims 5-6, 15 and 16, these claims recite limitation that further define the same abstract idea noted in claims 1, and 11.   In addition, they recite the additional elements ride 

Depending claims 5-8, and 17-18 these claims recite limitation that further define the same abstract idea noted in claims 1, and 11.   In addition, they recite the additional elements machine learning model trained based on plurality historical trips for upfront discount personalized for the rider.  This consider insignificant extra-solution activity in that the machine learning model is intending to train to provide upfront discount based on a plurality of historical trip.  Even in combination, this additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs count decisions cited in MPEP 2106.05(d)(II) that indicate the mere receipt or transmission of data over a network is a well-understood, routine and conventional function
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2012/0290507A1) in view of Meyer et al (US Pub., 2011/0054956 A1) 

 (Fig. 2, discloses a carpool fare organizer, fare calculation module 12 and Fig. 3, 201 calculating an economical fair with the get-in distance, the get-out distance  the accumulated  distance ..), comprising: 
obtaining trip information of a first rider in a carpool trip on a ridesharing platform(Fig. 2, discloses a carpool fare organizer [platform], paragraph [0014] discloses a carpool fair organizer .., and  paragraph [0015], discloses distance recording unit (10) records a get-in distance, a get-out distance [trip information] ); and 
determining an upfront discount and a fallback discount based on the matching probability and the trip information (paragraph [0008], discloses fare calculating module calculates an original fare, an accumulated discount and economical faire of each passenger, and paragraph [0017], discloses the fare calculating module 912) calculates an original fare, an accumulated discount and an economical fare for each passenger with the get-in distance, the get-out distance, the accumulated distance and .., the original fare is a fare without   the accumulated discount [fallback]   the economical  fare is a fare with the accumulated discount [upfront discount] and paragraph [0023] discloses the second unit prices (M) is 0.02 Taiwan dollars per meter…,   ).   
Sun teaches the above elements including a final price for the first rider based on the upfront discount (paragraphs [0023]-[0024] discloses the original fare of passenger A is 70+ (6200-1250) x0.02=169 Taiwan dollars. The accumulated discount of passenger A is 1250x0.056x(l-1 )+(2000- 1250)x0.02x(l-1 )+(3000-2000)x0.02x( 1-0.6)+( 6000- 3000)x0.02x(l-0.5)+( 6200-6000)x0.02x(l-0.6)=39 .6 Taiwan dollars. The economical fare of passenger A is 169-396=129.4 Taiwan dollars), calculating an economical faire with the get-in distance, the get-out distance, the accumulated distance and the number of passenger(s) (Fig. 4, 201)  and calculating for each passenger (paragraphs [0023]-[0026]).  Sun failed to teach the corresponding calculated fair is based probability of determined matching rider with carpool trip.  
  However, Meyer teaches determining whether the at least one second rider matches with the carpool trip during the carpool trip(paragraphs [0029]- [0030], discloses services provider/rate/vehicle matrix displayed.., a reservation and booking system capture ride data from user store the data, calculate a match between users, and transmit the match to a transpiration provider)  ; 
determining a matching probability of matching the carpool trip with at least one second rider(paragraph [0018], discloses matching process (1) through a reservation system) ; and determining, in response to determining that the carpool trip does not match with the at least one second rider,   (paragraph [0018], discloses determines there are not existing match in the system).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the carpool fair organizer and method for generating carpool fairs of Sun with matching system for ride reservation platform of Meyer in order to provide inventory and costs can be optimized, and savings opportunities and divide the cost proportionally based on a combination of distance and/or time traveled or other cost (see abstract). 



With respect to claim 2, Sun in view of Meyer teaches elements of claim 1, furthermore, Sun teaches the method   wherein the trip information comprises at least one of a time of the carpool trip, an origin region of the first rider in the carpool trip, a destination region the first rider in the carpool trip, a route of the carpool trip, a rider profile of the first rider, and points of interest (paragraph [0015], discloses distance recording unit (10) records a get-in distance, a get-out distance [trip information]).
With respect to claim 3, Sun in view of Meyer teaches elements of claim 1, furthermore, Sun teaches the method  wherein the fallback discount comprises a preset minimum discount(paragraph [0023], discloses 50%  when three passengers are in a passenger carpool section [minimum discount]) .
With respect to claim 4, Sun in view of Meyer teaches elements of claim 1, furthermore, Sun teaches the method wherein the upfront discount is determined based on the fallback discount, the matching probability, and an average discount(paragraph [0023], discloses 50%  when two passengers are in a passenger carpool section [minimum discount]) .
With respect to claim 5, Sun in view of Meyer teaches elements of claim 1, furthermore, Sun teaches the method wherein the upfront discount is personalized for the first rider by a personalized ride conversion model trained based on a plurality of historical trips (paragraph [0008], discloses distance recording unit records a get-in distance, a get-out distance an accumulated distance for each passenger [plurlity of historical trips].., the fare calculating  model calculates an original fare, an accumulated  discount and an economical fare ).

With respect to claim 6, Sun in view of Meyer teaches elements of claim 5, furthermore, Sun teaches the method  wherein determining the upfront discount comprises: 
generating, by the personalized ride conversion model, a price sensitivity curve comprising a conversion probability as a monotonically increasing function of discount (paragraph [0017], discloses the economical fare is a fare with the accumulated discount applied with various dynamically  based on the number of passages in the card and the accumulated distance ..,[within scope of price sensitive curve] and  paragraphs [0023]-[0024] discloses the original fare of passenger A is 70+ (6200-1250) x0.02=169 Taiwan dollars. The accumulated discount of passenger A is 1250x0.056x(l-1 )+(2000- 1250)x0.02x(l-1 )+(3000-2000)x0.02x( 1-0.6)+( 6000- 3000)x0.02x(l-0.5)+( 6200-6000)x0.02x(l-0.6)=39 .6 Taiwan dollars. The economical fare of passenger A is 169-396=129.4 Taiwan dollars); and 
determining the upfront discount based on a targeted conversion probability and the price sensitivity curve(paragraphs [0023]-[0024] discloses the original fare of passenger A is 70+ (6200-1250) x0.02=169 Taiwan dollars. The accumulated discount of passenger A is 1250x0.056x(l-1 )+(2000- 1250)x0.02x(l-1 )+(3000-2000)x0.02x( 1-0.6)+( 6000- 3000)x0.02x(l-0.5)+( 6200-6000)x0.02x(l-0.6)=39 .6 Taiwan dollars. The economical fare of passenger A is 169-396=129.4 Taiwan dollars).
With respect to claim 9, Sun in view of Meyer teaches elements of claim 1, furthermore, Sun teaches the method further comprising: displaying a solo trip price and an upfront price for the carpool trip based on the upfront discount after the first rider selects an origin and a  (paragraphs [0023]-[0024] discloses the original fare of passenger A is 70+ (6200-1250) x0.02=169 Taiwan dollars. The accumulated discount of passenger A is 1250x0.056x(l-1 )+(2000- 1250)x0.02x(l-1 )+(3000-2000)x0.02x( 1-0.6)+( 6000- 3000)x0.02x(l-0.5)+( 6200-6000)x0.02x(l-0.6)=39 .6 Taiwan dollars. The economical fare of passenger A is 169-396=129.4 Taiwan dollars).
With respect to claim 10, Sun in view of Meyer teaches elements of claim 1, furthermore, Sun teaches the method further comprising:
displaying a fallback price for the carpool trip based on the fallback discount(paragraphs [0023]-[0024] discloses the original fare of passenger A is 70+ (6200-1250) x0.02=169 Taiwan dollars. The accumulated discount of passenger A is 1250x0.056x(l-1 )+(2000- 1250)x0.02x(l-1 )+(3000-2000)x0.02x( 1-0.6)+( 6000- 3000)x0.02x(l-0.5)+( 6200-6000)x0.02x(l-0.6)=39 .6 Taiwan dollars. The economical fare of passenger A is 169-396=129.4 Taiwan dollars); and    
 displaying a notification informing the first rider that the fallback price will apply if the carpool trip does not match with the at least one second rider(Figs. 1-2,  and paragraph [0008], discloses the disply device displays the accumulated distance, the original fare, the accumulated discount and the economical fare).
With respect to claim 11, Sun a system for dynamic carpool discount determination (Fig. 2, discloses a carpool fare organizer, fare calculation module 12 and Fig. 3, 201 calculating an economical fair with the get-in distance, the get-out distance the accumulated  distance ..), comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or (paragraph [0014], discloses carpool fare organizer …) comprising: 
obtaining trip information of a first rider in a carpool trip on a ridesharing platform(Fig. 2, discloses a carpool fare organizer [platform], paragraph [0014] discloses a carpool fair organizer .., and  paragraph [0015], discloses distance recording unit (10) records a get-in distance, a get-out distance [trip information] ); and 
determining an upfront discount and a fallback discount based on the matching probability and the trip information (paragraph [0008], discloses fare calculating module calculates an original fare, an accumulated discount and economical faire of each passenger, and paragraph [0017], discloses the fare calculating module 912) calculates an original fare, an accumulated discount and an economical fare for each passenger with the get-in distance, the get-out distance, the accumulated distance and .., the original fare is a fare without   the accumulated discount [fallback]   the economical  fare is a fare with the accumulated discount [upfront discount] and paragraph [0023] discloses the second unit prices (M) is 0.02 Taiwan dollars per meter…,   ).   
Sun teaches the above elements including a final price for the first rider based on the upfront discount (paragraphs [0023]-[0024] discloses the original fare of passenger A is 70+ (6200-1250) x0.02=169 Taiwan dollars. The accumulated discount of passenger A is 1250x0.056x(l-1 )+(2000- 1250)x0.02x(l-1 )+(3000-2000)x0.02x( 1-0.6)+( 6000- 3000)x0.02x(l-0.5)+( 6200-6000)x0.02x(l-0.6)=39 .6 Taiwan dollars. The economical fare of passenger A is 169-396=129.4 Taiwan dollars), calculating an economical faire with the get-in distance, the get-out distance, the accumulated distance and the number of passenger(s) (Fig. 4, 201)  and 
  However, Meyer teaches determining whether the at least one second rider matches with the carpool trip during the carpool trip(paragraphs [0029]- [0030], discloses services provider/rate/vehicle matrix displayed.., a reservation and booking system capture ride data from user store the data, calculate a match between users, and transmit the match to a transpiration provider)  ; 
determining a matching probability of matching the carpool trip with at least one second rider(paragraph [0018], discloses matching process (1) through a reservation system) ; and determining, in response to determining that the carpool trip does not match with the at least one second rider,   (paragraph [0018], discloses determines there are not existing match in the system).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the carpool fair organizer and method for generating carpool fairs of Sun with matching system for ride reservation platform of Meyer in order to provide inventory and costs can be optimized, and savings opportunities and divide the cost proportionally based on a combination of distance and/or time traveled or other cost (see abstract). 
With respect to claim 12, Sun in view of Meyer teaches elements of claim 11, furthermore, Sun teaches the system   wherein the trip information comprises at least one of a time of the carpool trip, an origin region of the first rider in the carpool trip, a destination region the first rider in the carpool trip, a route of the carpool trip, a rider profile of the first rider, and  (paragraph [0015], discloses distance recording unit (10) records a get-in distance, a get-out distance [trip information]).
With respect to claim 13, Sun in view of Meyer teaches elements of claim 11, furthermore, Sun teaches the system wherein the fallback discount comprises a preset minimum discount(paragraph [0023], discloses 50%  when three passengers are in a passenger carpool section [minimum discount]) .
With respect to claim 14, Sun in view of Meyer teaches elements of claim 11, furthermore, Sun teaches the system wherein the upfront discount is determined based on the fallback discount, the matching probability, and an average discount(paragraph [0023], discloses 50%  when two passengers are in a passenger carpool section [minimum discount]) .
With respect to claim 15, Sun in view of Meyer teaches elements of claim 11, furthermore, Sun teaches the system wherein the upfront discount is personalized for the first rider by a personalized ride conversion model trained based on a plurality of historical trips (paragraph [0008], discloses distance recording unit records a get-in distance, a get-out distance an accumulated distance for each passenger [plurlity of historical trips].., the fare calculating  model calculates an original fare, an accumulated  discount and an economical fare).
With respect to claim 16, Sun in view of Meyer teaches elements of claim 11, furthermore, Sun teaches the system  wherein determining the upfront discount comprises: 
generating, by the personalized ride conversion model, a price sensitivity curve comprising a conversion probability as a monotonically increasing function of discount (paragraph [0017], discloses the economical fare is a fare with the accumulated discount applied with various dynamically  based on the number of passages in the card and the accumulated distance ..,[within scope of price sensitive curve] and  paragraphs [0023]-[0024] discloses the original fare of passenger A is 70+ (6200-1250) x0.02=169 Taiwan dollars. The accumulated discount of passenger A is 1250x0.056x(l-1 )+(2000- 1250)x0.02x(l-1 )+(3000-2000)x0.02x( 1-0.6)+( 6000- 3000)x0.02x(l-0.5)+( 6200-6000)x0.02x(l-0.6)=39 .6 Taiwan dollars. The economical fare of passenger A is 169-396=129.4 Taiwan dollars); and 
determining the upfront discount based on a targeted conversion probability and the price sensitivity curve(paragraphs [0023]-[0024] discloses the original fare of passenger A is 70+ (6200-1250) x0.02=169 Taiwan dollars. The accumulated discount of passenger A is 1250x0.056x(l-1 )+(2000- 1250)x0.02x(l-1 )+(3000-2000)x0.02x( 1-0.6)+( 6000- 3000)x0.02x(l-0.5)+( 6200-6000)x0.02x(l-0.6)=39 .6 Taiwan dollars. The economical fare of passenger A is 169-396=129.4 Taiwan dollars).
 With respect to claim 19, Sun more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations (Fig. 2, discloses a carpool fare organizer, fare calculation module 12 and Fig. 3, 201 calculating an economical fair with the get-in distance, the get-out distance the accumulated  distance ..and  (paragraph [0014], discloses carpool fare organizer …) comprising: 
obtaining trip information of a first rider in a carpool trip on a ridesharing platform(Fig. 2, discloses a carpool fare organizer [platform], paragraph [0014] discloses a carpool fair organizer .., and  paragraph [0015], discloses distance recording unit (10) records a get-in distance, a get-out distance [trip information] ); and 
determining an upfront discount and a fallback discount based on the matching probability and the trip information (paragraph [0008], discloses fare calculating module calculates an original fare, an accumulated discount and economical faire of each passenger, and paragraph [0017], discloses the fare calculating module 912) calculates an original fare, an accumulated discount and an economical fare for each passenger with the get-in distance, the get-out distance, the accumulated distance and .., the original fare is a fare without   the accumulated discount [fallback]   the economical  fare is a fare with the accumulated discount [upfront discount] and paragraph [0023] discloses the second unit prices (M) is 0.02 Taiwan dollars per meter…,   ).   
Sun teaches the above elements including a final price for the first rider based on the upfront discount (paragraphs [0023]-[0024] discloses the original fare of passenger A is 70+ (6200-1250) x0.02=169 Taiwan dollars. The accumulated discount of passenger A is 1250x0.056x(l-1 )+(2000- 1250)x0.02x(l-1 )+(3000-2000)x0.02x( 1-0.6)+( 6000- 3000)x0.02x(l-0.5)+( 6200-6000)x0.02x(l-0.6)=39 .6 Taiwan dollars. The economical fare of passenger A is 169-396=129.4 Taiwan dollars), calculating an economical faire with the get-in distance, the get-out distance, the accumulated distance and the number of passenger(s) (Fig. 4, 201)  and calculating for each passenger (paragraphs [0023]-[0026]).  Sun failed to teach the corresponding calculated fair is based probability of determined matching rider with carpool trip.  
  However, Meyer teaches determining whether the at least one second rider matches with the carpool trip during the carpool trip(paragraphs [0029]- [0030], discloses services provider/rate/vehicle matrix displayed.., a reservation and booking system capture ride data from user store the data, calculate a match between users, and transmit the match to a transpiration provider)  ; 
determining a matching probability of matching the carpool trip with at least one second rider(paragraph [0018], discloses matching process (1) through a reservation system) ; and determining, in response to determining that the carpool trip does not match with the at least one second rider,   (paragraph [0018], discloses determines there are not existing match in the system).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the carpool fair organizer and method for generating carpool fairs of Sun with matching system for ride reservation platform of Meyer in order to provide inventory and costs can be optimized, and savings opportunities and divide the cost proportionally based on a combination of distance and/or time traveled or other cost (see abstract). 
With respect to claim 20, Sun in view of Meyer teaches elements of claim 11, furthermore, Sun teaches the non-transitory computer-readable medium  wherein the trip information comprises at least one of a time of the carpool trip, an origin region of the first rider in the carpool trip, a destination region the first rider in the carpool trip, a route of the carpool trip, a rider profile of the first rider, and points of interest (paragraph [0015], discloses distance recording unit (10) records a get-in distance, a get-out distance [trip information]).

 
Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2012/0290507A1) in view of Meyer et al (US Pub., 2011/0054956 A1) and further view of Ya et al (US Patent No., 10,816,351 B1)
	With respect to claim 7, Sun in view of Meyer teaches elements of claim 5, Sun further teach a carpool fair organizer in accordance with the present invention comprises a distance recording unit, a passenger calculating unit, a fare calculating module and at least one display device (paragraph [0007]) and Meyer teach the ride share platform ride matching algorithm (i.e., user preference, pre-defined business rules, and any geotemporal relationship between involved parties and their requested reservation).  Said matching include, but is not limited to any of the various algorithms delineated .., (paragraph [0008]).  Neither Sun nor Meyer explicitly teaches   the method  wherein determining the matching probability comprises: training a machine learning model based on a plurality of historical trips;  inputting features from the trip information into the trained machine learning model; and determining the matching probability from the trained machine learning model based on the input features.
However, Yao wherein determining the matching probability comprises: training a machine learning model based on a plurality of historical trips; inputting features from the trip information into the trained machine learning model; and determining the matching probability from the trained machine learning model based on the input features (Col. 3, lines 18-25, discloses using machine  learning technique  .., trained to determine whether the real-tune model, historical model .., Col. 4, lines 4-7, discloses uses machine models to predict trip duration and Col. 8, lines 8-35, discloses trip duration model generator 240 trains..).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made at the 

With respect to claim 8, Sun in view of Meyer and further view of Yao teaches elements of claim 7, furthermore, Sun teaches the method obtaining updated trip information during the carpool trip (Fig. 2, discloses a carpool fare organizer [platform], paragraph [0014] discloses a carpool fair organizer .., and  paragraph [0015], discloses distance recording unit (10) records a get-in distance, a get-out distance [trip information] );  updating the fallback discount based on the updated (Fig. 4, discloses calculating a lag far with the lag time and adding [updating] the lag fare to the economical fare and  paragraphs [0023]-[0024] discloses the original fare of passenger A is 70+ (6200-1250) x0.02=169 Taiwan dollars. The accumulated discount of passenger A is 1250x0.056x(l-1 )+(2000- 1250)x0.02x(l-1 )+(3000-2000)x0.02x( 1-0.6)+( 6000- 3000)x0.02x(l-0.5)+( 6200-6000)x0.02x(l-0.6)=39 .6 Taiwan dollars. The economical fare of passenger A is 169-396=129.4 Taiwan dollars).  Sun failed to teach the corresponding calculated fare is based on the match probability and the corresponding updated trip information imputed into the trained machine learning. 
However, Mayer teaches determining the matching probability further comprises matching probability (paragraph [0018], discloses matching process (1) through a reservation system).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the carpool fair organizer and method for generating carpool fairs of Sun with matching system for ride reservation platform of Meyer in order to provide 
However, Yao teaches periodically based on inputting the updated trip information into the trained machine learning model(Col. 3, lines 18-25, discloses using machine  learning technique  .., trained to determine whether the real-tune model, historical model .., Col. 4, lines 4-7, discloses uses machine models to predict trip duration and Col. 8, lines 8-35, discloses trip duration model generator 240 trains..).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made at the carpool fair organizer and the method for generating carpool fairs of Sun and matching system for ride reservation platform of Meyer with a machine learning techniques of Yao in order to adjust or improve a prediction from another trip prediction system (see, Yao, Col. 3, lines 8-11).  
	With respect to claim 17, Sun in view of Meyer teaches elements of claim 11, Sun further teach a carpool fair organizer in accordance with the present invention comprises a distance recording unit, a passenger calculating unit, a fare calculating module and at least one display device (paragraph [0007]) and Meyer teach the ride share platform ride matching algorithm (i.e., user preference, pre-defined business rules, and any geotemporal relationship between involved parties and their requested reservation).  Said matching include, but is not limited to any of the various algorithms delineated .., (paragraph [0008]).  Neither Sun nor Meyer explicitly teaches   the method  wherein determining the matching probability comprises: 
However, Yao wherein determining the matching probability comprises: training a machine learning model based on a plurality of historical trips; inputting features from the trip information into the trained machine learning model; and determining the matching probability from the trained machine learning model based on the input features (Col. 3, lines 18-25, discloses using machine  learning technique  .., trained to determine whether the real-tune model, historical model .., Col. 4, lines 4-7, discloses uses machine models to predict trip duration and Col. 8, lines 8-35, discloses trip duration model generator 240 trains..).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made at the carpool fair organizer and the method for generating carpool fairs of Sun and matching system for ride reservation platform of Meyer with a machine learning techniques of Yao in order to adjust or improve a prediction from another trip prediction system (see, Yao, Col. 3, lines 8-11).   

With respect to claim 18, Sun in view of Meyer and further view of Yao teaches elements of claim 11, furthermore, Sun teaches the method obtaining updated trip information during the carpool trip (Fig. 2, discloses a carpool fare organizer [platform], paragraph [0014] discloses a carpool fair organizer .., and  paragraph [0015], discloses distance recording unit (10) records a get-in distance, a get-out distance [trip information] );  updating the fallback discount based on the updated (Fig. 4, discloses calculating a lag far with the lag time and adding [updating] the lag fare to the economical fare and  paragraphs [0023]-[0024] discloses the original fare of passenger A is 70+ (6200-1250) x0.02=169 Taiwan dollars. The accumulated discount of passenger A is 1250x0.056x(l-1 )+(2000- 1250)x0.02x(l-1 )+(3000-2000)x0.02x( 1-0.6)+( 6000- 3000)x0.02x(l-0.5)+( 6200-6000)x0.02x(l-0.6)=39 .6 Taiwan dollars. The economical fare of passenger A is 169-396=129.4 Taiwan dollars).  Sun failed to teach the corresponding calculated fare is based on the match probability and the corresponding updated trip information imputed into the trained machine learning. 
However, Mayer teaches determining the matching probability further comprises matching probability (paragraph [0018], discloses matching process (1) through a reservation system).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the carpool fair organizer and method for generating carpool fairs of Sun with matching system for ride reservation platform of Meyer in order to provide inventory and costs can be optimized, and savings opportunities and divide the cost proportionally based on a combination of distance and/or time traveled or other cost (see abstract).   Mayer failed to teach the corresponding algorithm includes a machine learning model that periodically receive inputting the updated trip information into the trained machine learning model to be trained based on inputted trip information.  
However, Yao teaches periodically based on inputting the updated trip information into the trained machine learning model(Col. 3, lines 18-25, discloses using machine  learning technique  .., trained to determine whether the real-tune model, historical model .., Col. 4, lines 4-7, discloses uses machine models to predict trip duration and Col. 8, lines 8-35, discloses trip duration model generator 240 trains..).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made at the carpool fair organizer and the 
The following prior arts applied in this office action:
Sun et al (US 2012/0290507A1) discloses a carpool fare organizer is useful when there is at least one passenger and comprises a distance recording unit, a passenger calculating unit, a fare calculating module and at least one display device.
Meyer et al (US Pub., 2011/0054956 A1) discloses the invention relates to a system capable of electronically matching transportation reservations with existing, new, or potential reservations, so that the orders can be combined, the reservation shared between requesting parties, utilization and management of transportation provider inventory and costs can be optimized, and savings opportunities for customers may be provided.
Yao et al (US Patent No., 10,816,351 B1) discloses a system uses machine models to estimate trip durations or distance. The system trains a historical model to estimate trip duration using characteristics of past trips. The system trains a real-time model to estimate trip duration using characteristics of recently completed trips.
 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682